Citation Nr: 0726393	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-03 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased evaluation for prostatitis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from July 1988 to July 
1991.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which granted service connection for 
PTSD, evaluated as 10 percent disabling from March 18, 2003, 
and assigned a 20 percent evaluation for prostatitis.  

During the pendency of the appeal, a November 2004 decision 
by a Decision Review Officer assigned a 30 percent evaluation 
for the veteran's PTSD, effective March 18, 2003.


FINDINGS OF FACT

1.  The competent medical evidence, overall, reflects that 
the veteran's PTSD results in reduced reliability and 
productivity due to such symptoms as flattened affect, 
impairment of memory, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.

2.  The competent medical evidence, overall, reflects that 
the veteran's prostatitis results in urinary frequency 
characterized by daytime voiding interval of less than one 
hour, but does not require the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2006).

2.  The criteria for a 40 percent evaluation for prostatitis 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115a, 
4.115b, Diagnostic Code 7527 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Where an increase in an existing disability rating based upon 
established  entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In general, a layperson, without the appropriate medical 
training and expertise, is not competent to provide a 
probative (persuasive) opinion on a medical matter, such as 
whether a service-connected disability satisfies certain 
diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, in the present 
case, the veteran's personal opinions are not a sufficient 
basis to find that either service-connected disability at 
issue satisfies the medical criteria for an increased 
evaluation.

Turning to the veteran's PTSD, the Board observes that a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Diagnostic Code 9411.

A 50 percent evaluation is warranted by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Diagnostic Code 9411 (from November 7, 1996).

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities: speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. Diagnostic Code 9411.

The record contains VA outpatient and hospital treatment 
records showing that the veteran has received treatment for 
PTSD during the appeal period.  In November 2002, the veteran 
was examined to determine acceptance to a PCT program.  The 
Axis I diagnosis was PTSD, cocaine dependence in full 
remission.  The Axis V Global Assessment of Functioning (GAF) 
score was 45.  The veteran was referred to a homeless 
domiciliary program.  

The report of an April 2003 VA discharge summary provides 
that the veteran underwent inpatient treatment from March 27 
to April 17, 2003.  He was admitted for complaints of 
depression, anger management and nightmares.  He stated that 
he had thoughts of being better off dead than alive, but 
denied acute suicidal ideation, intention or plan.  The 
veteran admitted to not taking medication for two weeks prior 
to admission.  At separation, the Axis I diagnosis was PTSD.  
The Axis V GAF score was 55 at admission, with 60 being the 
highest level for the preceding year.

The report of a December 2003 VA psychiatric examination sets 
forth the veteran's current complaints.  He reported having 
had 20 to 30 jobs, many of them temporary.  On permanent 
jobs, he had been fired or had quit due to arguments with 
supervisors and co-workers, or absenteeism.  He reported 
having six to eight post-service arrests on various charges.  
He was not married and had two children, ages 4 and 11.  He 
had contact with the older child and none with the younger.  
He claimed to have been "banished" from his county by the 
sheriff due to his extensive arrest record.  He was unable to 
deal with more than one person at a time, so he avoided 
family reunions.  He was put out of a VA domiciliary after 
conflict with another person.  The veteran did have a 
girlfriend and lived with an uncle.  

The veteran's symptoms included re-experienced recollections 
2 to 3 times a day; recurrent distressing dreams three to 
four times a week; flashbacks; physiological sensations such 
as his "flesh crawling" in response to odors that 
approximate burning bodies and when war is discussed; 
avoidance of conversations about the war; avoidance of 
nightclubs, restaurants, his four to five nieces and nephews 
when they are at his mother's house, and crowded hospital 
dining rooms (avoidance also motivated by desire to keep from 
being arrested); inability to recall names of people in his 
unit; markedly diminished interest in activities such as 
playing spades and dominoes, social activities with friends, 
and family functions (avoidance due to PTSD compounded by 
fear of doing something wrong and being arrested); sense of 
foreshortened future by describing a life expectancy of less 
than ten years and suicide as his cause of death; insomnia, 
currently sleeping for two to three hours a night; 
depression; anxiety, described as difficulty thinking and 
feeling that he needed to lie down; guilt over the number of 
Iraqis killed in the Gulf War; and conflicts with 
supervisors, exemplified by conflicts with work supervisors.  
As for restricted range of affect, he was able to laugh at 
Red Foxx episodes and had been able to hug his son 
(apparently a result of work in therapy).  His girlfriend 
complained that she could not get close to him.  

On examination, the veteran's clothes and grooming were not 
particularly well kept. His responses were superficially 
relevant but gave little information clearly.  Coherence was 
difficult to assess because his responses were quite brief.  
When discussing topics of great emotional weight, such as the 
killing of Iraqis, his comments were quite clear and more 
extensive.  He did not acknowledge hallucinatory experiences 
or express delusional material.  He did not admit homicidal 
ideation except as related to losing control during fights.  
His affect was blunt and his mood appeared to be depressed.  
His orientation was fair and there was no indication that he 
was exaggerating or fabricating his complaints.  

The Axis I diagnosis was PTSD.  The Axis V GAF score was 52.  

Overall, the Board finds that the foregoing treatment records 
support a 50 percent evaluation for PTSD.  They reflect that 
the veteran's PTSD results in reduced reliability and 
productivity due to such symptoms as flattened affect, 
impairment of memory, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.  Diagnostic Code 9411.

The difficulties the veteran has had with drug use are 
difficult to disassociate with the evaluation of PTSD.  In 
such cases, the veteran must be given the benefit of the 
doubt. 

The foregoing treatment records do not, however, support a 70 
percent evaluation.  They fail to demonstrate that the 
veteran's PTSD is manifest by obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; and 
inability to establish and maintain effective relationships.

The veteran's GAF scores are also evidence against a 70 
percent evaluation.  By definition, the GAF scale considers 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness, and does not 
include impairment in functioning due to physical (or 
environmental) limitations.  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 C.F.R. 
§ 4.125 (2006).

A score between 51 and 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Taken as a whole, then, the veteran's GAF 
scores show that his PTSD results in moderate symptoms.  They 
do not support an evaluation in excess of 50 percent.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's PTSD that would take 
is case outside the norm so as to warrant an extraschedular 
rating.  While there is medical evidence that the veteran's 
PTSD prevents him from maintaining some employment, this fact 
is taken into account by the 50 percent evaluation the Board 
has assigned, which reflects occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as impaired judgment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  
Clearly, the veteran past history of drug abuse has caused 
many of his current problems, as evidence by the medical 
treatment record.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against entitlement 
to an initial evaluation for PTSD in excess of 50 percent, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Turning to the veteran's prostatitis claim, the Board 
observes that prostate gland injuries, infections, 
hypertrophy or post-operative residuals are evaluated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  Diagnostic Code 7527.  

Voiding dysfunction requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day warrants a 60 percent evaluation.  In 
addition, the voiding dysfunction subheading instructs to 
rate the particular condition as urine leakage, frequency or 
obstructed voiding.  In this regard, urinary frequency 
characterized by daytime voiding interval of less than one 
hour, or awakening to void five or more times per night, 
warrants a 40 percent evaluation.  

Urinary tract infection with recurring symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times a year), and/or requiring continuous intensive 
management warrants a 30 percent evaluation.  A higher 
evaluation is not provided for urinary tract infection.  
38 C.F.R. § 4.115a.

The report of a December 2003 VA examination provides that 
the examiner reviewed the veteran's claims file.  It sets 
forth the relevant medical history and the veteran's current 
complaints.  He reported problems with frequency (urinating 
at least two times per hour) and problems with dribbling.  He 
reported at least two urinary tract infections or episodes of 
prostatitis a year.  He had not been hospitalized related to 
urinary tract problems.  He refused post-void residual lab 
testing.  The pertinent assessment was history of prostatitis 
with urinary frequency with mild to moderate impairment.  

The December 2003 VA examination report reflects urinary 
frequency characterized by daytime voiding interval of less 
than one hour.  The veteran is competent to report the 
frequency of his urination.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Thus, the VA examination report 
supports a 40 percent evaluation for prostatitis.  38 C.F.R. 
§ 4.115a.

The record, including VA outpatient and hospital treatment 
records dated during the appeal period, is negative for any 
indication that the veteran requires the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than four times per day.  Thus, the evidence, overall, 
weighs against an evaluation for prostatitis in excess of 40 
percent.  38 C.F.R. § 4.115a.

As the preponderance of the evidence is against an evaluation 
in excess of 40 percent, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).




The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in January 
2003 that discussed the particular legal requirements 
applicable to claims for service connection and increased 
evaluations, the evidence considered, and the pertinent laws 
and regulations.  VA made all efforts to notify and to assist 
the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant these claims.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
provided examinations with respect to the veteran's claims.  
The veteran has not asserted that either service-connected 
disability has since increased in severity.  He has submitted 
no subsequently dated treatment records suggesting that the 
available evidence is too old to adequately evaluate the 
current state of either disability.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

	(CONTINUED ON NEXT PAGE)





ORDER

An initial 50 percent evaluation, but no higher, is granted 
for PTSD, subject to the rules and regulations governing the 
award of monetary benefits.

A 40 percent evaluation, but no higher, is granted for 
prostatitis, subject to the rules and regulations governing 
the award of monetary benefits.



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


